 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (“Agreement”) is entered into as of August
13, 2019 by and between AgeX Therapeutics, Inc., a California corporation (the
“Company”) and the Juvenescence Limited, a company incorporated in the British
Virgin Islands (“Holder”).

 

NOW, THEREFORE, the parties agree as follows:

 

1. Certain Definitions. As used in this Agreement the following terms shall have
the following respective meanings:

 

(a) “Act” shall mean the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

(b) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Act.

 

(c) “Holder” shall mean Juvenescence Limited, a company incorporated in the
British Virgin Islands, and its transferees as permitted by Section 6.

 

(d) The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Act, and the declaration or ordering of the effectiveness of
such registration statement.

 

(e) “Loan Agreement” means the Loan Facility Agreement between the Company and
Holder, dated August 13, 2019, pursuant to which the Company agreed to issue the
Shares and the Warrants.

 

(f) “Registrable Securities” means the Shares, Warrants, and Warrant Shares. Any
securities that are (i) distributed as a dividend or otherwise with respect to
Registrable Securities, (ii) issuable upon the exercise or conversion of
Registrable Securities, or (iii) issued or issuable in exchange for or through
conversion of Registrable Securities pursuant to a recapitalization,
reorganization, merger, consolidation or other transaction shall also constitute
Registrable Securities.

 

(g) “Shares” means 19,000 shares of common stock, par value $0.0001 per share,
of the Company issued by the Company upon the Company’s first draw down from the
credit line under the Loan Agreement.

 

(h) “Warrants” means up to 150,000 common stock purchase warrants governed by
that certain Warrant Agreement, dated August 13, 2019.

 

(i) “Warrant Shares” means shares of common stock, par value $0.0001 per share,
of the Company issuable by the Company pursuant to the exercise of Warrants.

 

1

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 

2. Registration Rights.

 

(a) Filing of Registration Statement with Respect to Shares and Warrant Shares.
The Company agrees, at its expense, to file a registration statement with the
Commission to register Registrable Securities under the Act, and to take such
other actions as may be necessary to allow the Registrable Securities to be
freely tradable, without restrictions under the Act, provided that the Company
is eligible to register such Registrable Securities on Form S-3. Such
registration statement shall be filed following a written request for
registration from the Holder. The Company will use commercially reasonable
efforts to cause the registration statement to become effective as promptly as
practicable after filing. The Company will make all filings required under
applicable state securities or “blue sky” laws so that the Registrable
Securities being registered shall be registered or qualified for sale under the
securities or blue sky laws of New York, California and such jurisdictions as
shall be reasonably appropriate for distribution of the Shares and Warrant
Shares covered by the registration statement. The registration statement shall
be a “shelf” registration pursuant to Rule 415 (or similar rule that may be
adopted by the Commission) and shall provide that the Holder’s plan of
distribution is to offer and sell Shares or Warrant Shares from time to time at
market prices or prices related to market prices; provided, that a registration
statement may be amended to provide for an underwritten public offering of
Registrable Securities included in the registration statement (excluding
Warrants except as provided in Section 2(e)) if the Holder submits to the
Company a written notice to such effect with a copy of the applicable
underwriting documents and such other relevant information concerning the
offering as the Company may request. The Company shall use commercially
reasonable efforts to keep each such registration statement effective until the
earlier of (i) completion of the distribution or distributions being made
pursuant thereto, and (ii) such time as the Holder is eligible to sell its
Shares and Warrant Shares under Rule 144 under the Act without application of
the manner of sale and volume limitations under Rule 144. The Company will
furnish to the Holder such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act and such
other related documents as the Holder may reasonably request in order to effect
the sale of its Registrable Securities.

 

(b) “Piggy-Back Registration” of Shares. If, at any time the Company proposes to
register any of its securities under the Act (otherwise than pursuant to (i)
this Agreement, (ii) a registration statement pertaining to subscription rights
distributed to Company shareholders, and (iii) a registration on a Form S-8 or
any other form if such form cannot be used for registration of the Registrable
Securities pursuant to its terms), and the Shares and Warrant Shares shall not
then be eligible for sale by the Holder under Rule 144 under the Act, the
Company shall, as promptly as practicable, give written notice to the Holder.
The Company shall include in such registration statement the Registrable
Securities proposed to be sold by the Holder, subject to the provisions of
Section 2(e) if the offering is made through underwriters. If the registration
by the Company pertains to an offering by the Company without underwriters,
Holder shall not be entitled to participate as a party to any stock sale or
purchase agreement entered into by the Company for the sale of securities for
its own account or to otherwise sell Registrable Securities to any prospective
purchaser to whom the Company offers registered securities for the Company’s
account other than in “at-the-market” transactions as defined in Rule 415
promulgated under the Act.

 

2

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 

(c) Costs of Registration. The Company shall pay the cost of the registration
statements filed pursuant to this Agreement, including without limitation all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws (including counsel’s fees and expenses in connection therewith),
printing expenses, messenger and delivery expenses, internal expenses of the
Company, listing fees and expenses, and fees and expenses of the Company’s
counsel, independent accountants and other persons retained or employed by the
Company. Holder shall pay any underwriters discounts applicable to the
Registrable Securities.

 

(d) Other Securities. Any registration statement filed pursuant to this
Agreement may include other securities of the Company which are held by other
persons who, by virtue of agreements with the Company or permission given, are
entitled to include their securities in such registration.

 

(e) Underwriting. If Holder wishes to include Shares, Warrant Shares, or other
Registrable Securities (but not Warrants) in a registration under Section 2(b),
or if Holder intends to distribute Shares by means of an underwriting to be
registered under Section 2(a), Holder shall so advise the Company prior to the
effective date of the registration statement filed by the Company. Holder shall
not have the right to include Warrants in an underwriting unless either (i) the
inclusion of such Warrants in the registration is for the purpose of permitting
the underwriters to exercise the Warrants and sell the Registrable Securities
issued upon such exercise, or (ii) the Company expressly consents in writing to
such inclusion in its sole discretion.

 

The Company shall enter into an underwriting agreement in customary form with
the managing underwriter selected for such underwriting the Holder, in the case
of a registration under Section 2(a), or selected by the Company in its sole
discretion in the case of a registration under Section 2(b). Notwithstanding any
other provision of this Agreement, if the managing underwriter advises the
Holder and the Company in writing that marketing factors require a limitation of
the number of shares to be underwritten, then, the number of Registrable
Securities that may be included in the registration and underwriting shall be
allocated first to the Company in a registration under Section 2(b), and then,
in a registration under Section 2(a) or Section 2(b), among Holder and any other
holders of securities having rights to include their securities in the
registration, at the time of filing the registration statement. No Registrable
Securities excluded from the underwriting by reason of the managing
underwriter’s marketing limitation shall be included in such registration.

 

3

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 

If Holder or any other holder of securities eligible for inclusion in the
registration disapproves of the terms of the underwriting, such person may elect
to withdraw from the underwriting and registration by written notice to the
Company and the managing underwriter. The Registrable Securities and/or other
securities so withdrawn shall also be withdrawn from the registration; provided,
however, that, if by the withdrawal of such Registrable Securities or other
securities a greater number of Registrable Securities held by other securities
held by persons having rights to participate in such registration may be
included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to Holder and other persons who
have included Registrable Securities or other securities in the registration the
right to include additional Registrable Securities (excluding Warrants except as
permitted in Section 2(e)) or other securities in the same proportion used in
determining the underwriter limitation.

 

(f) Waiver. Notwithstanding any other provision of this Agreement, the rights of
the Holder under Section 2(b) may be waived by the Holder.

 

(g) Limitation on Company Liability. The Company shall have no obligation to
make any cash settlement or payment to Holder, or to issue any additional
Registrable Securities or other securities to Holder, in the event that the
Company is unable to effect or maintain in effect the registration of any
Registrable Securities under the Act or any state securities law despite the
Company’s commercially reasonable efforts so to do.

 

3. Indemnification.

 

(a) The Company will indemnify, defend and hold harmless Holder, each of its
officers, directors and partners, and each person who controls Holder within the
meaning of the Act, and each underwriter, if any, and each person who controls
any underwriter within the meaning of the Act from and against all expenses,
claims, losses, damages and liabilities (or actions commenced or threatened in
respect thereof), including any of the foregoing incurred in settlement of any
litigation commenced or threatened (other than a settlement effected without the
consent of the Company, which consent will not unreasonably be withheld), to the
extent such expenses, claims, losses, damages and liabilities (or actions
commenced or threatened in respect thereof) arise out of or are based on (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement or prospectus, or any amendment or supplement
thereto, offering Registrable Securities, or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or (ii) any violation, by the Company, of any rule or regulation promulgated
under the Act and applicable to the Company and relating to any registration of
Registrable Securities by the Company under the Act. The Company will reimburse
Holder, each of its officers, directors and partners, and each person
controlling Holder, each such underwriter and each such person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action; provided that the Company will not be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company by Holder or underwriter or controlling
person specifically for use in connection with the registration or offering of
Registrable Securities.

 

4

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 

(b) Holder will, if Registrable Securities held by Holder are included in a
registration under the Act or under any state securities law, indemnify, defend
and hold harmless the Company, each of its directors and officers, and each
independent accountant of the Company, each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of the Act, from and
against all claims, losses, damages and liabilities (or actions commenced or
threatened in respect thereof) arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any such
registration statement or prospectus, or any amendment or supplement offering
Registrable Securities, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or (ii) any violation, by Holder, of any rule or regulation promulgated under
the Act applicable to Holder and relating to action or inaction required of
Holder in connection with any registration of Registrable Securities. Holder
will reimburse the Company and its directors, officers, partners, persons,
accounting firms, underwriters, or control persons for any legal or any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability, or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement or
prospectus in reliance upon and in conformity with written information furnished
to the Company or any underwriter by Holder specifically for use therein;
provided, however, that the obligations of Holder under this Section 3(b) shall
be limited to an amount equal to the net proceeds to Holder from the sale of
Registrable Securities pursuant to such registration.

 

(c) Each party entitled to indemnification under this Section 3 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld). The Indemnified Party may participate in such defense
at the Indemnified Party’s own expense. The failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 3 except to the extent such failure is
prejudicial to the ability of the Indemnifying Party to defend such action, but
such failure shall not relieve the Indemnifying Party of any liability that the
Indemnifying Party may have to any Indemnified Party otherwise than under this
Section 3. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

5

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 

4. Information by Holder. Holder shall furnish to the Company and to each
underwriter, upon the Company’s request, such information regarding Holder and
the distribution proposed by Holder as shall be required in connection with any
registration of Registrable Securities.

 

5. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:

 

(a) Use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) at such times
as the Company is subject to the reporting requirements under Section 13 of the
Exchange Act; and,

 

(b) So long as Holder owns any Registrable Securities, furnish to Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed by the Company under the Exchange Act as Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing Holder to sell any such securities without registration.

 

6. Transfer of Registration Rights. The rights to cause the Company to register
securities under this Agreement may be assigned: (a) to an “affiliate” (defined
as an entity that controls, is controlled by, or under common control with the
transferor); (b) to one or more of its general partners, limited partners, or
members if the transferor is a partnership or limited liability company; or (c)
to any other transferee or assignee of an aggregate of twenty-five percent (25%)
or more of the transferor’s Registrable Securities; provided, that as a
condition to any transfer of such rights the transferor must give the Company
written notice at the time or within a reasonable time after said transfer,
stating its desire to transfer such rights, the name and address of the
transferee or assignee, and identifying the securities with respect to which
such registration rights are being assigned; provided, further, that nothing in
this Section shall be construed in any way to limit any restriction or condition
on transfer of any Registrable Securities imposed by any other agreement between
Holder and the Company, the Act, any rule or regulation promulgated under the
Act, or any state securities or blue sky law or any rule or regulation
thereunder. In the event of any such transfer, the transferee shall have the
rights and obligations of Holder, provided that the rights under Section 2(a)
may be exercised only by holders of not less than 50% of the Registrable
Securities.

 

6

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 

7. Computation of Certain Percentages. Where any provision of this Agreement
provides for the exercise, waiver, or amendment of any rights upon the action of
a holder of a specified percentage of Registrable Securities, such percentage
shall be determined based upon the aggregate number of Registrable Securities
issued and outstanding, and any holders of Warrants shall be deemed to own the
Registrable Securities issuable upon the exercise of such Warrants.

 

8. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California, as applied to contracts entered into in California
between California residents and to be performed entirely within California.

 

(b) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

(c) Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated orally, but only by a written instrument signed
by the Company and Holder.

 

(d) Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first-class mail, postage
prepaid, or otherwise delivered by hand, by messenger or next business day air
freight services, addressed (i) if to Holder at Holder’s address set forth on
the signature page hereto, or at such other address as Holder shall have
furnished to the Company in writing, or (ii) if to the Company, at 1010 Atlantic
Avenue, Suite 102, Alameda, California 94501; attention: Chief Financial
Officer, or at such other address as the Company shall have furnished to Holder
in writing.

 

(e) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach or default of any other party
under this Agreement, shall impair any such right, power or remedy, nor shall it
be construed to be a waiver of or acquiescence in any such breach or default or
any similar breach or default thereafter occurring. A waiver of any single
breach or default shall not be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement, must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 

(f) Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(g) Titles and Subtitles. The titles of the sections and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts
(including by separate counterpart signature pages), each of which shall be an
original, but all of which together shall constitute one instrument. Any
counterpart of this Agreement may be signed by electronic or facsimile, and such
electronic or facsimile signature shall be deemed an original signature.

 

[Signature page follows.]

 

7

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

 

AGEX THERAPEUTICS, INC.       By: /s/ Russell L. Skibsted     Russell L.
Skibsted,     Chief Financial Officer         By: /s/ Judith Segall     Judith
Segall, Secretary  

 

HOLDER:

 

JUVENESCENCE LIMITED       By:   /s/ Gregory Bailey         Name: Gregory Bailey
        Title: Authorized Signatory  

 

Address for Notice: 4th Floor Viking House           Nelson Street          
Isle of Man IMI2AH  

 

8

AgeX Therapeutics, Inc.

Registration Rights Agreement

 

 